Case 2:16-cv-03335-KSH-CLW Document 76 Filed 03/29/21 Page 1 of 7 PageID: 2118


NOT FOR PUBLICATION
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  JESSICA FERGUS, individually and on behalf of
  all others similarly situated,
                                                            Civil No.: 16-cv-3335 (KSH) (CLW)
                       Plaintiff,

          v.
  IMMUNOMEDICS, INC., CYNTHIA L.
  SULLIVAN, PETER P. PFREUNDSCHUH                                        OPINION
  AND DAVID GOLDBERG,

                       Defendants.

 Katharine S. Hayden, U.S.D.J.

 I.     Introduction

        Defendants Immunomedics, Inc. and Peter P. Pfreundschuh (the “Moving Defendants”)

 have moved for reconsideration of the Court’s June 1, 2020 decision declining to dismiss the

 second amended complaint in this securities action. Moving Defendants argue that scienter was

 not adequately pleaded against them. The motion will be denied.

 II.    Background

        As recounted in the Court’s prior opinions in this case, plaintiff Sensung Tsai alleges that

 Immunomedics and the three individual defendants, who were executives at Immunomedics at

 the time of the events challenged in this lawsuit, made false and misleading statements about the

 company’s anticipated participation in a 2016 industry conference. According to plaintiff, these

 statements aimed to increase the company’s stock price, help it secure a licensing partner, and

 result in profits for the defendants. The factual allegations are addressed in greater depth in the

 Court’s earlier rulings and will not be set forth in detail again now. For present purposes, it

 suffices to reiterate that plaintiff contends that at an April 2016 presentation in Boston (the



                                                   1
Case 2:16-cv-03335-KSH-CLW Document 76 Filed 03/29/21 Page 2 of 7 PageID: 2119




 “PEGS Boston presentation”), Immunomedics disclosed data that defendants repeatedly

 represented would be the subject of upcoming June 2016 presentations at the ASCO annual

 meeting and “Best of ASCO” program. Because this early disclosure violated ASCO’s data

 embargo, Immunomedics was partially excluded from participating in the June 2016

 conferences. Plaintiff alleges that this conduct resulted in his purchase of company stock at

 artificially inflated prices, and violated Sections 10(b) and 20(a) of the Securities Exchange Act

 of 1934, as well as SEC Rule 10b-5.

        In March 2019, the Court dismissed the consolidated complaint without prejudice

 because it failed to adequately plead material misrepresentations or omissions or scienter. (D.E.

 29 (the “2019 Opinion”), D.E. 30.) The operative second amended complaint was filed on May

 30, 2019 (D.E. 33), and a “corrected” version was filed on June 3, 2019 (D.E. 34, SAC).

 Defendants moved to dismiss it, arguing that the amendments failed to correct the deficiencies

 identified in Court’s earlier opinion. The Court denied that motion on June 1, 2020. (D.E. 51

 (the “2020 Opinion”), D.E. 52.) Moving Defendants now seek reconsideration, contending that

 the SAC failed to adequately plead scienter with respect to them. (D.E. 56.) Plaintiff opposes,

 characterizing the motion for reconsideration as a mere disagreement with the Court’s earlier

 conclusions. (D.E. 59.)

 III.   Standard of Review

        Motions for reconsideration are governed by L. Civ. R. 7.1(i), which allows an aggrieved

 party to seek reconsideration where the party believes the Court has overlooked information or

 controlling law. The movant must demonstrate “(1) an intervening change in the controlling

 law; (2) the availability of new evidence that was not available when the court granted the




                                                  2
Case 2:16-cv-03335-KSH-CLW Document 76 Filed 03/29/21 Page 3 of 7 PageID: 2120




 motion . . . ; or (3) the need to correct a clear error of law or fact or to prevent manifest

 injustice.” Max’s Seafood Cafe by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

         Reconsideration is considered an “‘extraordinary remedy’” to be granted “‘sparingly.’”

 Fannie Mae v. Dubois, 2019 WL 6522822, at *2 (D.N.J. Dec. 4, 2019) (Vazquez, J.) (quoting NL

 Indus., Inc. v. Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996)). It is not

 warranted simply because a party disagrees with a decision or wants to reargue the original

 motion. Id. A motion for reconsideration is likewise “not an opportunity to raise matters that

 could have been raised before the original decision was reached.” Id. To warrant

 reconsideration, the movant must “present ‘something new or something overlooked by the court

 in rendering the earlier decision.’” Summerfield v. Equifax Info. Servs. LLC, 264 F.R.D. 133,

 145 (D.N.J. 2010) (Rodriguez, J.) (quoting Khair v. Campbell Soup Co., 893 F. Supp. 316, 337

 (D.N.J. 1995)). “Overlooked” refers “only to facts and legal arguments that might reasonably

 have resulted in a different conclusion had they been considered.” Id.

 IV.     Discussion

         In the motion for reconsideration, Moving Defendants contend that the Court incorrectly

 concluded that the scienter element of the claims against them was adequately pleaded. They

 point to no change in the law nor any new evidence; instead, they appear to be taking the

 position that the Court erred in applying established law on pleading requirements for scienter to

 the facts alleged in the second amended complaint.

         As the Court has previously acknowledged, to adequately plead scienter, a complaint

 must state with particularity facts giving rise to a “strong inference” that the defendant had the

 requisite state of mind, i.e., an intent to deceive, manipulate, or defraud. City of Cambridge Ret.

 Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 879 (3d Cir. 2018); Martin v. GNC




                                                    3
Case 2:16-cv-03335-KSH-CLW Document 76 Filed 03/29/21 Page 4 of 7 PageID: 2121




 Holdings, Inc., 757 F. App’x 151, 153 (3d Cir. 2018). This state of mind encompasses either

 conscious or reckless behavior. Martin, 757 F. App’x at 153 (citing Institutional Inv. Grp. v.

 Avaya, Inc., 564 F.3d 242, 252 (3d Cir. 2009)). A statement is made “recklessly” when it is not

 merely negligent but an “‘an extreme departure from the standards of ordinary care, and which

 presents a danger of misleading buyers or sellers that is either known to the defendant or is so

 obvious that the actor must have been aware of it.’” Id. at 153-54 (quoting Avaya, 564 F.3d at

 267 n.42).

        To be sufficiently “strong,” the inference that a party acted with the requisite state of

 mind must be “more than merely plausible or reasonable--it must be cogent and at least as

 compelling as any opposing inference of nonfraudulent intent.” Tellabs, Inc. v. Makor Issues &

 Rights, Ltd., 551 U.S. 308, 314 (2007). The Court must consider not only inferences favoring

 the plaintiff, but also “‘plausible, non-culpable explanations for the defendant’s conduct,’” and

 must consider all of the facts collectively, rather than individual allegations in isolation. Martin,

 757 F. App’x at 154 (quoting Tellabs, 551 U.S. at 324).

        The motion for reconsideration takes issue with how the Court applied these standards in

 the June 2020 Opinion. First, Immunomedics argues that the Court “overlooked” that the fact of

 the PEGS Boston presentation and subsequent disclosure of it are “inconsistent” with an

 inference of scienter. Relying on the 2019 Opinion, which addressed an earlier version of

 plaintiff’s complaint, Immunomedics contends that the second amended complaint fails to

 explain why defendants would have made the PEGS Boston presentation or disclosed it

 thereafter if they wanted to take advantage of the ASCO effect. In other words, they continue to

 argue that it would not make sense for defendants to have participated in or disclosed their

 participation in the Boston event if they knew it may disqualify them from the ASCO event. But




                                                   4
Case 2:16-cv-03335-KSH-CLW Document 76 Filed 03/29/21 Page 5 of 7 PageID: 2122




 this reasoning (and Immunomedics’ continued reliance on language in the 2019 Opinion) ignores

 the impact of the revised allegations in plaintiff’s second amended complaint. The prior version

 of the complaint focused on whether the challenged statements improperly omitted the risk that

 the company would be disqualified from ASCO based on the PEGS Boston presentation. When

 the allegations were so framed, disclosure of the PEGS Boston presentation would indeed

 suggest that defendants had no intent to deceive -- because they disclosed what plaintiff was then

 alleging they failed to disclose. But as the Court recognized, plaintiff’s claims have been

 revised:

        The second amended complaint makes a subtle, but consequential, modification to
        the framing of the claims: it alleges that the challenged statements were allegedly
        false and misleading not necessarily because they represented that defendants
        would be making presentations at ASCO without disclosing that those
        presentations were at risk of cancellation, but because they signaled that the
        company had new, updated TNBC data to present – a precondition to presenting
        at ASCO – when it didn’t. . . . In other words, it was not the risk of exclusion
        from ASCO that Tsai believes defendants had an obligation to disclose and that
        caused the company’s share price to be artificially inflated during the class period;
        it was that no new data would be presented at those conferences.

 (2020 Opinion at 6-7.) Participating in PEGS Boston and disclosing that fact are not inconsistent

 with an intent to deceive investors into believing that new data would be forthcoming so that

 defendants could benefit from the so-called ASCO effect; at minimum, the second amended

 complaint alleges at least a reckless state of mind in view of, inter alia, defendants’ prior

 experience with ASCO and the ASCO effect, their agreement to abide by ASCO’s

 confidentiality requirements, and their knowledge of the PEGS Boston presentation and contents.

 (See id. at 11-12.) Immunomedics seeks to chip away at the strength of an inference of scienter

 by suggesting that if the goal were really to present at the ASCO conference and reap the

 benefits, Immunomedics would not have presented in Boston. This misses the point. The

 question is whether what plaintiffs have alleged to have actually happened permits a strong



                                                   5
Case 2:16-cv-03335-KSH-CLW Document 76 Filed 03/29/21 Page 6 of 7 PageID: 2123




 inference—one at least as compelling as the opposite inference—that Immunomedics had the

 requisite state of mind. In concluding that plaintiff’s allegations, as amended, permitted such an

 inference, the Court was not required to demand an “irrefutable,” “smoking-gun” inference, or

 even that the inference of scienter be “the most plausible of competing inferences.” Tellabs, 551

 U.S. at 324.1 Immunomedics disagrees with the Court’s conclusion, but that is not a sufficient

 basis for reconsideration. Leja v. Schmidt Mfg., 2008 WL 1995140, at *3 (D.N.J. May 6, 2008)

 (Debevoise, J.) (“A motion for reconsideration may not be used to ‘ask the Court to rethink what

 it had already thought through—rightly or wrongly.’” (quoting Oritani Sav. & Loan Ass’n v.

 Fidelity & Deposit Co. of Maryland, 744 F. Supp. 1311, 1314 (D.N.J. 1990)).

        As to Pfreundschuh, it bears repeating that a motion for reconsideration is “not an

 opportunity to raise matters that could have been raised before the original decision was

 reached.” Fannie Mae, 2019 WL 6522822, at *2. For the first time, defendants have now

 offered an argument specific to the allegations against Pfreundschuh; they did not do so in

 seeking dismissal of the consolidated complaint, and in seeking dismissal of the second amended

 complaint, they argued merely that “[a]s to Mr. Pfreundschuh, the SAC does not even purport to

 allege any such motive.” (D.E. 41, at 23). This line, paraphrased from the 2019 Opinion, was

 accompanied by no further analysis or argument. Substantively, Pfreundschuh’s argument also

 does not warrant reconsideration. While motive can indeed be a “relevant consideration” in the

 scienter analysis, it is not required in order for scienter to be adequately pleaded. Tellabs, 551

 U.S. at 325. Nor does the second amended complaint rely on impermissible group pleading. Cf.




 1
   As plaintiff’s opposition brief suggests, “[a]n equally plausible, if not more plausible inference,
 is that Defendants believed no one would catch on to their attempts to present already-presented
 data as new.” (D.E. 59, Opp. Br. 5.)

                                                   6
Case 2:16-cv-03335-KSH-CLW Document 76 Filed 03/29/21 Page 7 of 7 PageID: 2124




 Moving Br. 6 (citing Winer Family Trust v. Queen, 503 F.3d 319, 337 (3d Cir. 2007)).2 Plaintiff

 has alleged Pfreundschuh’s involvement in making at least one of the challenged statements and

 his knowledge of, or reckless disregard for, information that made that statement allegedly false.

 Plaintiff is also alleged to have been CFO from 2013 through June 21, 2016, during the alleged

 “test runs” of the ASCO effect in years prior to 2016.3 The “extraordinary” relief of

 reconsideration on either the Section 10(b)/Rule 10b-5 claim or the Section 20(a) claim (the

 latter of which the motion does not directly address) is not warranted.

 V.     Conclusion

        The motion for reconsideration is denied. An appropriate order will issue.



                                                              /s/ Katharine S. Hayden
 Date: March 29, 2021                                         Katharine S. Hayden, U.S.D.J.




 2
   The group pleading doctrine was a presumption that statements in “group-published
 documents” such as press releases and annual reports were attributable to directors and officers
 with day-to-day control of operations. Id. at 335-37.
 3
   To the extent plaintiff contends that Pfreundschuh’s resignation in mid-June 2016 supports an
 inference of scienter (Opp. Br. 8), the Court disagrees. “For a resignation to add to an inference
 of scienter, a pleading must set forth allegations suggesting a compelling inference that the
 resignation was the result of something other than ‘the reasonable assumption that the
 resignation occurred as a result of’ the release of bad news. . . . In other words, for corporate
 departures to strengthen an inference of scienter, there must be particularized allegations
 connecting the departures to the alleged fraud.” In re Hertz Global Holdings, Inc., 905 F.3d 106,
 118 (3d Cir. 2018) (internal citation omitted). The second amended complaint does not so
 allege; indeed, it alleges that Pfreundschuh served as a consultant for the company for three
 months after his resignation. (SAC ¶ 26.)

                                                  7
